Citation Nr: 0735746	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  04-13 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder.

2.  Entitlement to service connection for a left leg 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a wedge compression 
fracture at T12, posterior disc protrusion at L5-S1, and left 
lumbar facet arthropathy at left L4, L5, and S1, with 
radiculopathy.

5.  Entitlement to a rating in excess of 10 percent for the 
residuals of a gunshot wound to the left thigh.

6.  Entitlement to a rating in excess of 10 percent for the 
residuals of a gunshot wound to the right thigh.

7.  Entitlement to a compensable rating for left 
chorioretinitis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 rating decisions by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In June 2007, the veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.  Additional pertinent evidence was submitted in 
support of the claims in August 2007 with a waiver of agency 
of original jurisdiction consideration.  

The issue of entitlement to a rating in excess of 10 percent 
for the residuals of a gunshot wound to the right thigh is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  The evidence of record demonstrates no pathological left 
leg disorder that may be distinguished from the veteran's 
service-connected disability to the left lower extremity.

3.  The evidence of record demonstrates no pathological right 
leg disorder that may be distinguished from the veteran's 
service-connected disabilities to the right lower extremity.

4.  Right knee strain is shown to have been incurred as a 
result of a injury during active service and to have been 
aggravated by service-connected disabilities.  

5.  A wedge compression fracture at T12, posterior disc 
protrusion at L5-S1, and left lumbar facet arthropathy at 
left L4, L5, and S1, with radiculopathy is shown to have been 
incurred as a result of a injury during active service and to 
have been aggravated by service-connected disabilities.  

6.  Residuals of a gunshot wound to the left thigh are 
presently manifested by no more than a moderate injury to 
Muscle Group XIV.

7.  The residual left thigh wound scar is painful and tender.

8.  Left chorioretinitis is presently manifested by a 
centrally located retina scar with an irregular image.  




CONCLUSIONS OF LAW

1.  A left leg disorder was not incurred in or aggravated by 
service nor as a result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.310 (2007).

2.  A right leg disorder was not incurred in or aggravated by 
service nor as a result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.310 (2007).

3.  Right knee strain was incurred as a result of service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.310 (2007).

4.  A wedge compression fracture at T12, posterior disc 
protrusion at L5-S1, and left lumbar facet arthropathy at 
left L4, L5, and S1, with radiculopathy was incurred as a 
result of service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.310 (2007).

5.  The criteria for a rating in excess of 10 percent for 
residuals of a gunshot wound to the left thigh have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 4.56, 4.73, Diagnostic Code 5214 (2007).

6.  The criteria for a separate 10 percent rating, but no 
higher, for a left thigh scar have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2007).

7.  The criteria for a 10 percent rating, but no higher, for 
left chorioretinitis have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.84a, Diagnostic 
Code 6011 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in September 2002 and February 2004.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist in completing his claims, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims, and requested that he 
send in any evidence in his possession that would support his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issues addressed in this decision have been 
met and all identified and authorized records relevant to 
these matters have been requested or obtained.  Because of 
the decisions in this case, any deficiency in the initial 
notice to the veteran of the duty to notify and duty to 
assist in claims involving a disability rating and an 
effective date for the award of benefits is harmless error.  
Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for adequate determinations.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Factual Background

Service medical records show the veteran sustained gunshot 
wounds including to the thighs in July 1969 in his duties as 
a medic.  A July 1969 report noted there was no nerve or 
artery involvement.  Records show he had debridement of the 
wounds in the thighs and right buttock and a delayed primary 
closure of all wounds.  A December 1969 hospital report noted 
that upon admission examination there was much weakness to 
the lower extremities.  In December 1969, the veteran 
complained of bilateral knee pain, but no findings were 
reported.  It was also noted that during a physical 
evaluation board examination the veteran stated he had some 
right knee discomfort, but that an examination of the knee at 
that time was unremarkable.  There was, however, subjective 
hypesthesia over the distal right thigh without sensory 
deficit.  There was some tenderness over the adductor mass at 
the medial condyle of the femur.  It was also noted that an 
ophthalmologic consultation revealed an apparent recurrence 
of retinitis with treatment provided and full recovery 
expected within a short period of time.  The report noted 
there was some pain on palpation of the lumbar spine and that 
pulses were not felt in the foot.  There was a depressed 
twelve by two centimeter scar over the medial proximal right 
thigh and an eight by one centimeter tender scar over the 
right gluteal crease.  There was a twenty by two centimeter 
medial scar over the middle third of the left thigh.  The 
diagnoses included multiple gunshot wounds with quite large 
scars to the thighs, a tender scar to the right buttock, 
treated and cured chorioretinitis, left knee pain with no 
findings, and back pain with no findings.

Private medical records dated in January 1970 noted an 
examination revealed evidence of old inactive 
chorioretinitis.  There was some macular compromise most 
likely secondary to recent recrudescence of this problem.  

VA hospital records show the veteran underwent revision of a 
scar to the right medial thigh in April 1970.  It was noted 
that the medial right thigh wound had been left open and 
granulated in by itself.  There was a two-inch by seven-inch 
defect on the upper medial right side with no subcutaneous 
tissue and skin directly on the fascia.  The area was 
extremely painful to touch.  Treatment included excision and 
primary closure of the right thigh wound.  

VA examination in April 1970 revealed a well-healed residual 
gunshot wound left thigh scar, a residual gunshot wound right 
buttock scar, and a residual gunshot wound right thigh scar 
with postoperative revision.  An August 1970 VA 
neuropsychiatric examination noted the veteran complained of 
episodes of pain superior and medial to the right knee with 
numbness to the medial aspect of the right thigh from the 
knee to the groin.  Examination revealed slight hypalgesia 
and hypesthesia superior and distal to the diagonal scar of 
the medial aspect of the right thigh almost to the knee.  The 
motor strength was considered to be good, bilaterally, with 
no evidence of atrophy, fasciculation, or change in tone.  
Alternating and coordinating movements were performed nicely, 
gait was considered to be normal, and the veteran was able to 
stand on either foot and walk on heels and toes.  Deep tendon 
reflexes were 3+ and active, bilaterally.  Superficial 
reflexes were normally elicited.  The diagnoses included 
partial post-traumatic neuropathy to the right anterior 
femoral cutaneous and obturator nerves.  

A June 1970 VA rating decision established service connection 
for disabilities including a right buttock wound to muscle 
group XVII, a right thigh wound to muscle group XIV, a left 
thigh wound to muscle group XIV, and left eye 
chorioretinitis.  A 100 percent convalescent rating was 
assigned effective from February 14, 1970.

VA examination in May 1971 noted the veteran apparently 
sustained gunshot wounds with extensive muscle injuries to 
the quadriceps group of the right thigh and the adductor 
group of the left thigh.  Examination revealed a linear 
contracted oblique twenty two centimeter by one and a half 
centimeter scar from the right femoral triangle into the 
middle third of the medial aspect of the right thigh that was 
healed and nontender.  Muscle group XIV was involved.  There 
was some extensor weakness in the right lower extremity and 
an encapsulated suture or metallic foreign body localized.  
There was no limitation of motion or impairment of joint 
function due to scar traction.  On the left thigh there was a 
contracted irregularly-shaped scar that was fifteen 
centimeters long and four to five centimeters wide to the 
medial aspect of the middle one-third involving muscle group 
XV.  There were no underlying metallic foreign bodies and no 
scar tenderness to palpation.  Range of motion studies 
revealed no impairment of motion due to scar traction or 
muscle group contraction due to scar attachment.  

A June 1971 VA rating decision assigned disability ratings 
including for a right buttock gunshot wound to muscle group 
XVII (20 percent under diagnostic code 5317), a right thigh 
gunshot wound to muscle group XIV (10 percent under 
diagnostic code 5314), a left thigh gunshot wound to muscle 
group XIV (10 percent under diagnostic code 5314), and left 
eye chorioretinitis (10 percent under diagnostic code 6006).  
The combined service-connected disability rating was 
60 percent.

Service department hospital records dated in January 1972 
show the veteran underwent removal of neuroma to the right 
thigh.  A July 1972 physical evaluation board report noted a 
tender and painful scar to the left medial thigh, a moderate 
muscle injury to group XVII of the right lower extremity, a 
moderate muscle injury to group XIV of the left lower 
extremity, and mild right femoral nerve paralysis.  

VA examination in September 1977 revealed two well-healed 
scars to the medial aspects of the left and right thighs.  
There was a continued deficit to pain, light touch, and cold 
sensation in the area of the right thigh scar.  There was no 
evidence of atrophy to the extremities distal to the 
injuries.  The diagnoses included neuropathic radiation from 
the wounds, particularly in the right thigh.  VA examination 
in September 1979 included a diagnosis of peripheral 
neuropathy of the right femoral nerve.  

A December 1977 VA rating decision, in pertinent part, 
reduced an assigned rating for left eye chorioretinitis to 0 
percent under diagnostic code 6006 and established service 
connection for neuropathic radiation from a right thigh wound 
under diagnostic code 8528.  A November 1978 rating decision 
granted a total disability rating based upon individual 
unemployability (TDIU) effective from April 1, 1978.  

VA treatment records include a May 2002 computerized 
tomography (CT) scan report with diagnoses of chronic mild 
wedge-compression fracture of T12 with no associated spinal 
canal stenosis, mild diffuse posterior disk protrusion at L5-
S1, and mild lower lumbar facet arthropathy.  A June 2002 
rheumatology note indicated degenerative joint disease was 
the likely source of the veteran's hip pain.  An examination 
of the hip was normal.  Records dated in September 2002 noted 
a longstanding chorioretinal scar to the left eye.  

An October 2002 statement from the veteran's private 
chiropractor, M.F., noted diagnoses of chronic recurring back 
and neck pain.  It was also noted that the veteran's 
prognosis was guarded due to long-term chronic disorders 
dating to military service in Vietnam.  

VA general medical examination in October 2002 noted the 
veteran complained of pain, weakness, numbness, and tingling 
that was worse in the right thigh and buttock.  He reported 
pins and needles sensations in the area of his scars and also 
in the lower extremities to some degree.  He complained of 
weakness to the lower extremities and itching of the scars.  
He stated he experienced right knee pain after walking one 
block and was unable to squat due to pain.  He used 
medication for relief of his knee pain and used a cane two to 
three times per week.  Examination revealed a fourteen by one 
inch scar to the right leg with an old suture wound still 
visible and an eight by one inch scar to the left leg.  There 
was numbness and tingling in the area of the scars.  
Peripheral pulses, including the dorsalis pedis and posterior 
tibial pulses, were intact.  There were no pathologic signs 
to the right knee and range of motions of the hips and right 
knee were full.  Deep tendon reflexes were 2+ and equal, 
bilaterally.  The diagnoses included status post gunshot 
wounds to the right and left thigh and right buttock, with 
persistent neuropathic pain possibly secondary to a 
peripheral neuropathy, and low back pain secondary to a low 
back injury in service.  Color photographs of the veteran's 
thigh and right buttock scars were provided.

On VA neurology examination in October 2002 the veteran 
reported he first injured his back during active service in 
Vietnam when he fell while carrying a full backpack.  He 
stated he had been unable to seek treatment at that time 
because he was in the field and was wounded approximately one 
week later.  He complained of radiating back pain with a 
limited ability to walk.  The examiner noted diffuse lower 
extremity power of 4+/5 with diffuse give way weakness.  Deep 
tendon reflexes were 2+ and symmetric.  Sensation was 
decreased to pinprick on the right in an approximate L3 
distribution and on the left in an approximate L2 
distribution.  In an addendum to the report the examiner 
noted that electromyography (EMG) findings were limited but 
consistent with left L4, L5, and S1 radiculopathy.  

VA eye examination in October 2002 noted the veteran had a 35 
year history of left eye chorioretinitis with recurrence two 
times, the last of which was in 1969.  The examiner noted 
that visual actuity with correction was 20/20 and that 
confrontation peripheral fields were full.  There were 
several pigmented chorioretinal scars to the left eye.  The 
diagnoses included old inactive chorioretinal scars to the 
left eye.  
	
VA medical records dated in February 2004 show the veteran 
reported no reactivity of chorioretinitis since returning 
from Vietnam, but that he complained of intermittent 
photopsia.  The examiner noted corrected visual acuity was 
20/20 in the left eye.  There was a pigmented chorioretinal 
scar to the left eye.  

On VA eye examination in March 2004 the veteran complained of 
blind spots in the left eye with daily episodes of lights and 
zigzags approximately six to eight times each evening lasting 
a few seconds.  He stated he did not drive at night because 
of his vision.  He also stated, in essence, that he had 
sustained a blow to the head during active service and that 
he had been told that his retinoschsis could have been 
present for years and could have been due to a blow to the 
head.  The examiner noted corrected near and distant visual 
acuity was 20/20.  Goldman visual fields revealed an enlarged 
blind spot and inferior nasal defect to the left eye.  The 
diagnoses included chorioretinal scar to the left eye and 
bilateral temporal retinoschsis that was longstanding in 
nature.  

VA examination in March 2004 noted the veteran reported 
constant pain in the right thigh described as sharp and five 
on a ten point scale with increases on position changes.  He 
stated there was numbness to the anterior thigh and that he 
had difficulty falling asleep with frequent waking due to 
back and thigh pain.  He also complained of pain to the 
medial aspect of the left leg just above the knee and itching 
to the scar on the inner aspect of the thigh.  It was noted 
he could walk approximately one block without an increase in 
pain.  He stated he believed his compression fracture at T12 
was incurred during active service when he fell down a hill 
approximately 40 feet while carrying a 100 pound pack full of 
medical supplies.  He also complained of right knee pain 
without specific injury that began in 1969 after he was shot.  
He described his current symptoms as intermittent episodes of 
pain primarily associated with cold weather.  
The examiner noted the veteran walked with a slow limping 
gait favoring the right leg.  He used no assistive devices.  
Examination of the right knee revealed no deformity, 
quadriceps atrophy, tenderness, effusion, or laxity.  Range 
of motion was from 0 to 140 degrees.  There was grinding on 
flexion.  There was a well-healed twenty one centimeter scar 
from the right groin to the mid inner thigh.  It was not 
keloid and there was no evidence of erythema or discharge.  
There was tenderness to palpation with concavity to the upper 
end of the scar and decreased sensation to sharp stimulus to 
the anterior aspect of the thigh.  There was a fourteen 
centimeter longitudinal scar to the left thigh that was four 
centimeters in width at the top and two centimeters in width 
at the bottom.  There were multiple eight centimeter 
perpendicular scars across the major scar.  The major scar 
was hypopigmented but not keloid.  There was tenderness to 
palpation, but no loss of sensation.  There was muscle loss 
and atrophy bilaterally to the thighs.  X-rays of the right 
knee revealed no degenerative joint disease.  The diagnoses 
included gunshot wounds to the right and left thigh in 1969 
with increasing pain over time and moderate functional loss, 
compression fracture at T12 with L5-S1 degenerative disc 
disease, L4-L5 facet arthropathy, and radiculopathy incurred 
prior to the gunshot wound but which was aggravated by that 
injury, mild knee strain with no evidence of degenerative 
joint disease, and a right leg disorder secondary to the 
right thigh disorder with increasing pain over time secondary 
to the gunshot wound. 

An April 2007 VA examination report described the veteran's 
right thigh gunshot wound as entering in the buttock and 
exiting in the area of the present scar in the medial thigh.  
It was noted that the veteran stated the bullet from his 
right buttock gunshot wound also exited in the area of the 
right thigh scar.  The veteran reported he had problems 
getting comfortable, had some pain when sitting, and had a 
pulling sensation when stooping.  He described episodes of a 
sharp stabbing pain in the left thigh approximately three 
times per month.  He also stated he had injured his back 
during service.  The examiner, however, noted that no 
reference to back pain was found on a medical board 
examination report and that no contacts with VA in the 1970's 
included comment on the back.  The veteran described his 
current right knee disorder as more painful than immediately 
after his service discharge.  He stated it felt as though it 
drew up in cold weather and identified the point where it 
seemed to draw as in the area of his scar.  He denied any 
swelling, locking, or giving way in the right knee.  

The examiner noted the veteran walked to the examination room 
with slightly more of a limp on the right than he did walking 
out.  He manually lifted his right leg to remove his shoe and 
leaned on the examination table for balance when putting on 
his pants.  There was a thirteen and a half by four and a 
half centimeter left thigh scar.  It was flesh colored and 
nontender.  There were suture lines at right ankles to the 
scar and decreased sensation to light touch on the inferior 
edge.  The scar was considered to be a minimal deformity.  
There was an eighteen by four centimeter right thigh scar 
that was depressed with a loss of sensation from mid scar to 
an area just below the knee.  This scar was considered to be 
a mild deformity.  There did not appear to be any thigh 
atrophy and reflexes were 2+ and symmetric.  

The veteran's knee was not tender to palpation and the joint 
was tight with tight medial and collateral ligaments.  Drawer 
and McMurray's signs were negative.  Range of motion was from 
0 to 115 degrees with report of a pulling sensation that 
radiated up into the scar area.  The diagnoses included 
gunshot wounds to the left and right thighs, degenerative 
disease of the lumbar spine, and no evidence of degenerative 
joint disease of the right knee.  The examiner stated that 
there was no evidence of any obvious pathology of the right 
knee, but that there was a pulling sensation to the right 
knee from the gunshot wound.  It was also noted that the 
veteran's gunshot wound low in the buttock was not associated 
with any lumbar injury and that there was no evidence in the 
claims file of any back injury due to a fall.  The examiner 
stated, however, that if there were a primary injury in 
service it would be considered service related.  

In correspondence dated in July 2007 D.L.T., M.D., a private 
physician board certified in occupational medicine, 
summarized the medical evidence of record and the veteran's 
history of having sustained a back injury prior to his 
gunshot wounds.  It was noted his chief complaints included 
low back pain, right knee pain, and bilateral groin/thigh 
pain and that his knee pain was severe enough to affect his 
activities of daily living.  An examination of the right knee 
revealed a normal appearance, normal landmarks, and a full 
range of motion.  There was no instability with McMurray's 
testing and no drawer sign was present.  There was crepitus 
on flexion and extension and tenderness in the peripatellar 
region and along the tibia and fibular joint lines.  The 
physician noted that although X-rays showed no evidence of 
degenerative joint disease there had been no additional 
imaging to rule out an internal soft tissue derangement of 
the knee as causing pain.  It was his opinion that the 
veteran's back and right knee disorders were more likely than 
not related to his military service and were aggravated by 
altered biomechanics brought on by pain associated with his 
gunshot wounds.  

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2007).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Based upon the evidence of record, the Board finds 
pathological left or right leg disorders that may be 
distinguished from the veteran's service-connected 
disabilities to the lower extremities have not been 
demonstrated.  Although a March 2004 VA examiner provided a 
diagnosis of a right leg disorder with increasing pain 
secondary to a gunshot wound, there is no evidence of any 
separate or distinct right leg disability.  The Court has 
held that a veteran's statements as to subjective 
symptomatology alone (such as pain), without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), aff'd in part, vacated and remanded in part 
on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).  VA 
regulations also provide that pyramiding disability ratings, 
the evaluation of the same disability or manifestations under 
various diagnoses, is to be avoided.  38 C.F.R. § 4.14 
(2007).  Therefore, entitlement to service connection for 
left and right leg disorder must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against these claims.

The Board finds, however, that the veteran's right knee 
strain and wedge compression fracture at T12, posterior disc 
protrusion at L5-S1, and left lumbar facet arthropathy at 
left L4, L5, and S1, with radiculopathy are shown to have 
been incurred as a result of injuries during active service.  
As an initial matter, the Board notes that the veteran is a 
combat veteran for VA compensation purposes and that his 
statements as to having sustained right knee and low back 
injuries during service in Vietnam are consistent with the 
circumstances of his service and his combat-related injuries.  
Service medical records dated in December 1969 also show he 
complained of low back and right knee pain, but that there 
was no objective evidence of present disabilities at that 
time.  The opinions of the March 2004 VA examiner and the 
July 2007 private physician, however, indicating that the 
veteran sustained back and right knee injuries during service 
that have been aggravated by his service-connected 
disabilities are persuasive.  Therefore, entitlement to 
service connection for right knee strain and wedge 
compression fracture at T12, posterior disc protrusion at L5-
S1, and left lumbar facet arthropathy at left L4, L5, and S1, 
with radiculopathy is warranted.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).  The Court, however, has held that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless they constitute the 
same disability or symptom manifestations.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

Left Thigh Injury

VA regulations provide principles of combined ratings for 
muscle injuries, including that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a) (2007).  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323). 38 C.F.R. § 4.55(b).

The combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  38 C.F.R. 
§ 4.55(d).  For compensable muscle group injuries which are 
in the same anatomical region but do not act upon the same 
joint, the evaluation for the most severely injured muscle 
group will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. 
§ 4.55(e).

For VA rating purposes, an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  38 C.F.R. § 4.56(a) (2007).  A 
through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d).  The Court, citing Robertson v. Brown, 5 
Vet. App. 70 (1993), held that 38 C.F.R. § 4.56(d) is 
essentially a totality-of-the-circumstances test and that no 
single factor is per se controlling.  Tropf v. Nicholson, 20 
Vet. App. 317 (2006).  

A slight disability of muscles is described as a simple wound 
of muscle without debridement or infection.  The service 
department records would demonstrate a superficial wound with 
brief treatment and return to duty.  Healing would be shown 
as having been with good functional results.  No cardinal 
signs or symptoms of muscle disability would be shown and the 
scar would be minimal with no evidence of fascial defect, 
atrophy, or impaired tonus.  There would be no impairment of 
function or metallic fragments retained in muscle tissue.  
Id.

A moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of a high velocity 
missile and of residuals of debridement or of prolonged 
infection also reflects moderate injury.  The history of the 
disability should be considered, including service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  Consistent complaints on 
record from the first examination forward of one or more of 
the cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, and an effect on the 
particular functions controlled by the injured muscles should 
be noted.  Evidence of moderate disability includes entrance 
and (if present) exit scars which are linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue, signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or failure in comparative 
tests.  Id.

A moderately severe disability of the muscles is 
characterized by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size or 
a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intermuscular cicatrization.  Service department records or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Objective findings should include relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of a missile through important muscle 
groups.  Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with the sound 
side may be considered.  Tests of strength and endurance of 
the muscle groups involved may also give evidence of marked 
or moderately severe loss.  Id.

A severe disability of the muscles is characterized by 
evidence of through and through or deep penetrating wound due 
to a high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of a high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  Service department 
records or other sufficient evidence showing hospitalization 
for a prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Id.

Objective evidence of severe disability includes extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of a 
missile.  X-ray may show minute multiple scattered foreign 
bodies indicating spread of intermuscular trauma and 
explosive effect of a missile.  Palpation shows moderate or 
extensive loss of deep fascia or of muscle substance.  Soft 
or flabby muscles in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of strength or 
endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function.  In electrical tests, reaction of degeneration is 
not present but a diminished excitability to faradic current 
compared with the sound side may be present.  Visible or 
measured atrophy may or may not be present.  Adaptive 
contraction of an opposing group of muscles, if present, 
indicates severity.  Adhesion of a scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in area where bone is normally protected by muscle, indicates 
the severe type.  Atrophy of muscle groups not included in 
the track of the missile, particularly of the trapezius and 
serratus in wounds in the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of an entire muscle 
following simple piercing by a projectile (progressive 
sclerosing myositis), may be included in the severe group if 
there is sufficient evidence of severe disability.  Id.



531
4
Group XIV.
Rating

Function: Extension of knee (2, 3, 4, 5); simultaneous 
flexion of hip and flexion of knee (1); tension of 
fascia lata and iliotibial (Maissiat's) band, acting 
with XVII (1) in postural support of body (6); acting 
with hamstrings in synchronizing hip and knee (1, 2). 
Anterior thigh group: 
1.	Sartorius; 
2.	rectus femoris; 
3.	vastus externus; 
4.	vastus intermedius; 
5.	vastus internus; 
6.	tensor vaginae femoris. 

    Severe
40

    Moderately Severe
30

    Moderate
10

    Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5314 (2007)

531
5
Group XV.
Rating

Function: Adduction of hip (1, 2, 3, 4); flexion of hip 
(1, 2); flexion of knee (4). 
Mesial thigh group: 
1.	Adductor longus; 
2.	adductor brevis; 
3.	adductor magnus; 
4.	gracilis. 

    Severe
30

    Moderately Severe
20

    Moderate
10

    Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5315 (2007)



780
2
Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
10
 
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec. 4.25 of this part.
 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.
38 C.F.R. § 4.118, Diagnostic Code 7802 (2007)

780
3
Scars, superficial, unstable
1
0
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar.
 
 
Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.
 
38 C.F.R. § 4.118, Diagnostic Code 7803 (2007)

780
4
Scars, superficial, painful on examination
1
0
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation. (See Sec. 4.68 of this part on 
the amputation rule.) 

38 C.F.R. § 4.118, Diagnostic Code 7804 (2007)

In this case, the Board notes VA records show the veteran is 
presently receiving a 10 percent rating for his service-
connected left thigh disability under diagnostic code 5314.  
Although a May 1971 VA examiner noted the veteran's left 
thigh injury appeared to involve muscle group XV, there is no 
indication of any injury to more than one muscle group in the 
left lower extremity.  The Board finds the July 1972 physical 
evaluation board designation of diagnostic code 5314 is 
persuasive that this is the most appropriate diagnostic code.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  The 
physical evaluation board findings are considered to have 
been based upon a comprehensive review of the evidence then 
of record.

Based upon the overall evidence of record, the Board finds 
the veteran's service-connected residuals of a gunshot wound 
to the left thigh are presently manifested by no more than a 
moderate injury to Muscle Group XIV.  There is no evidence of 
prolonged infection, sloughing of soft parts, or 
intermuscular cicatrization as a result of the this injury.  
There are also no indications on palpation of moderate loss 
of deep fascia, moderate loss of muscle substance, or 
moderate loss of normal firm resistance of muscles compared 
with the sound side may be considered.  Therefore, 
entitlement to a rating in excess of 10 percent for the 
residuals of a gunshot wound to the left thigh under the 
criteria for diagnostic code 5314 is not warranted.  The 
preponderance of the evidence is against the claim.

The Board finds, however, that examinations since the 
veteran's initial injury have described his left thigh scar 
as tender.  The medical evidence sufficiently demonstrates 
his superficial left thigh scar is painful independently of 
the underlying muscle injury for which he is also presently 
rated.  Although the May 1971 VA examiner noted there was no 
underlying metallic foreign body, scar tenderness to 
palpation, impairment of motion due to scar traction, or 
muscle group contraction due to scar attachment, the July 
1972 physical evaluation board report noted the left medial 
thigh scar was tender and painful.  More recently, on VA 
examination in May 1984 the veteran's medial thigh scar was 
tender to touch and on VA examination in March 2004 there was 
tenderness to palpation.  Therefore, the Board finds 
entitlement to a separate maximum schedular 10 percent rating 
for a painful superficial left thigh scar is warranted.

The Board finds, however, that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The overall evidence of 
record is not indicative of a marked interference with 
employment as a result of this disability.  The veteran is 
also receiving a total rating based upon individual 
unemployability as a result of his service-connected 
disabilities.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

Left Chorioretinitis

600
6
Retinitis
 

This disability, in chronic form, is to be rated from 
10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 
10 percent during continuance of active pathology.  
Minimum rating during active pathology
1
0
38 C.F.R. § 4.84a, Diagnostic Code 6006 (2007)

601
1
Retina, localized scars, atrophy, or irregularities 
of, centrally located, with irregular, duplicated 
enlarged or diminished image:
Ratin
g

Unilateral or bilateral
10
38 C.F.R. § 4.84a, Diagnostic Code 6011 (2007)

In this case, the evidence shows that in October 2002 the 
veteran's visual acuity with correction was 20/20 and that 
his confrontation peripheral fields were full.  There were 
several pigmented chorioretinal scars to the left eye and a 
diagnosis of old inactive chorioretinal scars to the left eye 
was provided.  VA medical records dated in February 2004 
noted corrected visual acuity of 20/20 in the left eye.  
There was a pigmented chorioretinal scar to the left eye.  VA 
eye examination in March 2004 noted corrected near and 
distant visual acuity was 20/20.  Goldman visual fields 
revealed an enlarged blind spot and inferior nasal defect to 
the left eye.  The diagnoses included chorioretinal scar to 
the left eye.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected left chorioretinitis is presently 
manifested by a centrally located retina scar with an 
irregular image.  Although the service-connected left eye 
disability was previously evaluated under the criteria of 
diagnostic code 6006, the Board finds diagnostic code 6011 to 
be more appropriate at this time.  The medical evidence 
demonstrates chorioretinitis scars to the left eye that are 
centrally located with an irregular or diminished image 
manifested by blind spots.  Therefore, entitlement to an 
increased maximum schedular 10 percent rating for left 
chorioretinitis under diagnostic code 6011 is warranted.  
There are no unusual or exceptional circumstances in this 
case to warrant referral for extraschedular rating 
consideration.  


ORDER

Entitlement to service connection for a right leg disorder is 
denied.

Entitlement to service connection for a left leg disorder is 
denied.

Entitlement to service connection for a right knee disorder 
is granted.

Entitlement to service connection for a wedge compression 
fracture at T12, posterior disc protrusion at L5-S1, and left 
lumbar facet arthropathy at left L4, L5, and S1, with 
radiculopathy is granted.

Entitlement to a rating in excess of 10 percent for the 
residuals of a gunshot wound to the left thigh is denied.

A separate 10 percent rating for a painful superficial left 
thigh scar is granted, subject to the regulations governing 
the payment of monetary awards.

Entitlement to a compensable rating for left chorioretinitis 
is granted, subject to the regulations governing the payment 
of monetary awards.


REMAND

As noted above, there has been a significant recent change in 
VA law.  A review of the record shows the veteran was 
notified of the VCAA duties to assist and of the information 
and evidence necessary to substantiate his claim by 
correspondence dated in September 2002 and February 2004.  In 
Dingess/Hartman, 19 Vet. App. 473, the Court found that the 
VCAA notice requirements applied to all elements of a claim.  
Therefore, appropriate action should be taken to ensure that 
adequate VCAA notice as to all elements of the claim is 
provided.

The Board notes that the issue on appeal as to entitlement to 
a rating in excess of 10 percent for the residuals of a 
gunshot wound to the right thigh appears to be prohibited as 
a matter of VA law.  VA records show the veteran is presently 
receiving a 10 percent rating under diagnostic code 5314 and 
that service connection has been established for the 
residuals of a gunshot wound to the right buttock with a 20 
percent rating assigned under diagnostic code 5317.  A zero 
percent rating was also established for neuropathic radiation 
from the right thigh wound under diagnostic code 8528.

VA regulations, however, provide that for compensable muscle 
group injuries which are in the same anatomical region, but 
do not act upon the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  See 38 C.F.R. § 4.55(e); see also 38 C.F.R. 
§ 4.55(a) (1971).  The anatomical regions include six muscle 
groups for the pelvic girdle and thigh under diagnostic codes 
5313 through 5318.  38 C.F.R. § 4.55(b).  The presently 
assigned ratings for the residuals of gunshot wounds to the 
right buttock and right thigh under diagnostic codes 5314 and 
5317 are within the same anatomical region for VA 
compensation purposes.  The Board also notes that Muscle 
Group XIV is shown to act upon the knee joint while Muscle 
Group XVII acts upon the hip joint.  Therefore, separate and 
combined ratings for disabilities under diagnostic codes 5314 
and 5317 are prohibited by VA regulation.

The Board finds, however, that this matter was not addressed 
by the agency of original jurisdiction below and that the 
issue of entitlement to an increased rating for the residuals 
of a gunshot wound to the right buttock (Muscle Group XVII) 
has not been developed for appellate review.  As it is 
possible that either injury to these specific muscle groups 
may be considered the most severely injured muscle group, due 
process in this case requires additional development.

Accordingly, the case is REMANDED for the following:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his remaining claim, (2) of 
the information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide, and (4) to request or tell him 
to provide any evidence in his possession 
that pertains to the claim.  These notice 
requirements are to be applied to all 
elements of the claim.  

2.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  A 
specific determination must be made as to 
the propriety of separate compensable 
ratings in this case for injuries to 
Muscle Groups XIV and XVII.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


